232 S.W.3d 730 (2007)
Abdullah SMITH, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89144.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Movant, Abdullah Smith, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. On appeal, movant argues that there was not a factual basis for his guilty plea to drug trafficking in the second degree.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).